990 So.2d 595 (2008)
Ivan VARELA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1787.
District Court of Appeal of Florida, Third District.
August 13, 2008.
Rehearing Denied September 15, 2008.
Ivan Varela, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SHEPHERD, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
Ivan Varela appeals the trial court's denial of his rule 3.800(a) motion to correct illegal sentence. Varela argues that he is entitled to relief under Thompson v. State, 708 So.2d 315 (Fla. 2nd DCA 1999), and Heggs v. State, 759 So.2d 620 (Fla.2000).
Varela was sentenced as a habitual felony offender for armed robbery with a firearm. Thompson has no application to Varela's sentence. See Johnson v. State, 763 So.2d 283, 284 (Fla.2000). The trial court also correctly held that Heggs does not provide any basis for relief in this case. See Jefferson v. State, 826 So.2d 1006, 1007 (Fla. 3d DCA 2001).
Affirmed.